         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                   Southern District of Georgia
                  Travis Young,


                                                                                    JUDGMENT IN A CIVIL CASE


                                              V.                                  CASE NUMBER:        CV418-201

                  United States of America,




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that in accordance with the Court's Order dated 3/5/19, adopting the Magistrate Judge's Report and

                     Recommendation, judgment is hereby entered denying the 2255 motion to vacate pursuant to

                     28:2255 and this stands closed.




            3/5/19                                                              Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
